UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-K (Mark One) [X]ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended July 31, 2011 []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to 000-52928 Commission File Number FIRST LIBERTY POWER CORP. (Exact name of registrant as specified in its charter) Nevada 90-0748351 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 7251 W. Lake Mead Blvd, Suite 300, Las Vegas, NV (Address of principal executive offices) (Zip Code) (800) 709-1196 (Registrant’stelephone number, including area code) Securities registered pursuant to Section 12(b) of the Exchange Act: Title of each class Name of each exchange on which registered n/a n/a Securities registered pursuant to Section 12(g) of the Exchange Act: Common Stock Title ofclass Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes [] No [X] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act. Yes [] No [X] Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [] No [] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. Yes [] No [X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [] No [X] The aggregate market value of voting and non-voting common stock held by non-affiliates of the registrant was approximately $10,661,850 (based on 24,975,000 shares held by non-affiliates and a January 31, 2011 closing market price of $0.43 per share) as of January 31, 2011 (the last business day of the registrant’s most recently completed second quarter), assuming solely for the purpose of this calculation that all directors, officers and greater than 10% stockholders of the registrant are affiliates. The determination of affiliate status for this purpose is not necessarily conclusive for any other purpose. APPLICABLE ONLY TO REGISTRANTS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PAST 5 YEARS: Indicate by check mark whether the issuer has filed all documents and reports required to be filed by Section 12, 13, or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes [] No [] APPLICABLE ONLY TO CORPORATE REGISTRANTS Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date. 76,210,790 shares of common stock issued and outstanding as of November 11, 2011 DOCUMENTS INCORPORATED BY REFERENCE List hereunder the following documents if incorporated by reference and the Part of the Form 10-K (e.g. Part I, Part II, etc.) into which the document is incorporated: (1) Any annual report to security holders; (2) Any proxy or information statement; and (3) Any prospectus filed pursuant to Rule 424(b) or (c) of the Securities Act of 1933. The listed documents should be clearly described for identification purposes. None TABLE OF CONTENTS Page PART I Item 1 Business 2 Item 1A Risk Factors 5 Item 1B Unresolved Staff Comments 5 Item 2 Properties 5 Item 3 Legal Proceedings 12 Item 4 (Removed and Reserved) 12 PART II Item 5 Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 13 Item 6 Selected Financial Data 15 Item 7 Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 7A Quantitative and Qualitative Disclosures About Market Risk 16 Item 8 Financial Statements and Supplementary Data 16 Item 9 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 17 Item 9A(T) Controls and Procedures 17 Item 9B Other Information 19 PART III Item 10 Directors, Executive Officers and Corporate Governance 20 Item 11 Executive Compensation 21 Item 12 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters Item 13 Certain Relationships and Related Transactions, and Director Independence 24 Item 14 Principal Accounting Fees and Services 24 PART IV Item 15 Exhibits, Financial Statement Schedules 25 SIGNATURES 26 1 ITEM 1. BUSINESS Forward Looking Statements This Annual Report on Form 10-K (“Annual Report”) contains forward-looking statements.These statements relate to future events or our future financial performance.In some cases, you can identify forward-looking statements by terminology such as "may," "should," "expects," "plans," "anticipates," "believes," "estimates," "predicts," "potential," or "continue" or the negative of these terms or other comparable terminology.These statements are only predictions and involve known and unknown risks, uncertainties and other factors, including the risks in the section entitled "Risk Factors" and the risks set out below, any of which may cause our or our industry’s actual results, levels of activity, performance or achievements to be materially different from any future results, levels of activity, performance or achievements expressed or implied by these forward-looking statements. These risks include, by way of example and not in limitation: · the uncertainty that we will not be able to successfully identify commercially viable resources on our exploration properties; · risks related to the large number of established and well-financed entities that are actively competing for limited resources within the mineral property exploration field; · risks related to the failure to successfully manage or achieve growth of our business if we are successful in identifying a viable mineral resource, and; · other risks and uncertainties related to our business strategy. This list is not an exhaustive list of the factors that may affect any of our forward-looking statements.These and other factors should be considered carefully and readers should not place undue reliance on our forward-looking statements. Forward looking statements are made based on management’s beliefs, estimates and opinions on the date the statements are made and we undertake no obligation to update forward-looking statements if these beliefs, estimates and opinions or other circumstances should change.Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements.Except as required by applicable law, including the securities laws of the United States, we do not intend to update any of the forward-looking statements to conform these statements to actual results. The safe harbors of forward-looking statements provided by Section 21E of the Exchange Act are unavailable to issuers of penny stock. As we issued securities at a price below $5.00 per share, our shares are considered penny stock and such safe harbors set forth under the Private Securities Litigation Reform Act of 1995 are unavailable to us. Our financial statements are stated in United States dollars and are prepared in accordance with United States generally accepted accounting principles. In this annual report, unless otherwise specified, all dollar amounts are expressed in United States dollars and all references to "common stock" refer to the common shares in our capital stock. As used in this Annual Report, the terms "we," "us," “Company,” "our" and "First Liberty" mean First Liberty Power Corp., unless otherwise indicated. Corporate Information The address of our principal executive office is 7251 W. Lake Mead Blvd, Suite 300, Las Vegas, Nevada, 89128.Our telephone number is 800-709-1196. Our common stock is quoted on the OTC Bulletin Board under the symbol "FLPC". 2 We were incorporated in the State of Nevada under the name “Quuibus Technology, Inc.” on March 28, 2007, to engage in the business of developing and offering a server-based software product for the creation of wireless communities.Due to an inability to commence viable operations in the software production industry, new management of the Company began to evaluate various business alternatives available to us. In accordance with approval by the Board of Directors, effective December 22, 2009, the Nevada Secretary of State effected a forward stock split of our authorized and issued and outstanding shares of common stock on a one (1) old for 27 new basis, such that our authorized capital increased from 20,000,000 shares of common stock with par value of $0.001 to 540,000,000 shares of common stock with a par value of $0.001 and, correspondingly, our issued and outstanding shares of common stock increased from 2,525,000 shares of common stock to 68,175,000 shares of common stock.Also, effective December 22, 2009, we changed our name from “Quuibus Technology, Inc.” to “First Liberty Power Corp.” by way of a merger with our wholly owned subsidiary First Liberty Power Corp. which was formed solely for the purpose of the change of name.The change of name and forward stock split became effective with the Over-the-Counter Bulletin Board at the opening for trading on February 4, 2010, under the new stock symbol “FLPC”.The change of name was effected to better reflect the new business direction of our company. We do not have any subsidiaries. Other than as set out herein, we have not been involved in any bankruptcy, receivership or similar proceedings, nor have we been a party to any material reclassification, merger, consolidation or purchase or sale of a significant amount of assets not in the ordinary course of our business. Our Current Business We are an exploration stage company engaged in the exploration of mineral properties. On December 24, 2009, we entered into two purchase agreements with GeoXplor Corp. (“GeoXplor”). Under the agreements, we have been granted an exclusive exploration license in regards to the mineral properties described in the agreements. One agreement is in regards to claims located in Esmeralda County, Nevada, for Lithium and Lithium Carbonate exploration (the "Lithium Agreement"), and one agreement is in regards to claims located in San Juan County, Utah, for Vanadium and Uranium exploration (the "Van-Ur Agreement"). On February 3, 2011, we entered into and closed a property acquisition and exploration rights agreements with New America Energy Corp. (“NECA”) for the claims identified within the Van-Ur Agreement, under which we retained certain residual and recovery rights to the claims. Certain payments due to the Company on June 3, 2011 were not paid, and on August 1, 2011, with an effective date of May 31, 2011, the parties executed an extension to the agreement, extending due dates through to October 3, 2011.As of the date of the filing of this Annual Report, the outstanding payments have not been delivered by NECA, and we have not exercised our rights to recovery under the agreements, therefore the claims have fully reverted back to GeoXplor Corp. The claims identified in the Lithium Agreement are situated on undeveloped raw land.We have undertaken exploration on these claims, and intend to undertake further exploration in the hope of finding commercially viable deposits of Lithium / Lithium Carbonate.This will continue to be our principal activity, until and if our minerals of interest are discovered in commercially viable quantities, which would then become our principal products. Our exploration program will be exploratory in nature and there is no assurance that a commercially viable mineral deposit, a reserve, exists until further exploration, particularly drilling, is undertaken and a comprehensive evaluation concludes economic and legal feasibility. We have not yet generated or realized any revenues from our business operations. Should we be successful in raising sufficient funds in order to conduct our additional exploration programs, the full extent and cost of which is not presently known beyond that required by our proposed drilling program and mandatory work programs as noted below, and such exploration programs results in an indication that production of our minerals of interest is economically feasible, then at that point in time we would make a determination as to the best and most viable approach for mineral extraction. 3 As all of our minerals of interest are commodity products, they are expected to be readily saleable on an open market at then current prices, therefore we foresee no direct competition per se for the selling of our products, should we ever reach the production stage.However, we would be competing with numerous other companies in the region, in the state of Nevada, in the country, and globally, for the equipment, manpower, geological expertise, and capital, required to fund, explore, develop, extract, and distribute such minerals. Our mineral exploration programs are subject to State and Federal regulations, which sets forth rules for: locating claims, posting claims, working claims and reporting work performed. We are also subject to rules on how and where we can explore for minerals. We must comply with these laws to operate our business. Compliance with these rules and regulations will not adversely affect our operations.We are also subject to the numerous laws for the environmental protection of forests, lakes and rivers, fisheries, wild life etc. These codes deal with environmental matters relating to the exploration and development of mining properties. We are responsible to provide a safe working environment, not disrupt archaeological sites, and conduct our activities to prevent unnecessary damage to the property. We will secure all necessary permits for exploration and, if development is warranted on the properties, will file final plans of operation before we start any mining operations. We anticipate no discharge of water into active stream, creek, river, lake or any other body of water regulated by environmental law or regulation. No endangered species will be disturbed. Restoration of the disturbed land will be completed according to law. All holes, pits and shafts will be sealed upon abandonment of the property. It is difficult to estimate the cost of compliance with the environmental law since the full nature and extent of our proposed activities cannot be determined until we start our operations and know what that will involve from an environmental standpoint.We are in compliance with all regulations at present and will continue to comply in the future. We believe that compliance with these regulations will not adversely affect our business operations in the future. We intend to subcontract exploration work out to third parties, which are identified below in our more detailed discussions.We intend to use the services of subcontractors for manual labor exploration work. Employees We have not entered into employment agreements with the officers or directors of the Company. In order to undertake the administrative and management operations of the Company, the Company has entered into consulting agreements to provide required services to the Company, with the particulars as follows. · On March 1, 2010, the Company entered into a consulting agreement with Mr. John Rud, wherein Mr. Rud has agreed to provide, among other things, consulting services to the Company for a period of 12 months.By mutual consent, this agreement was extended for an additional year under the same terms and conditions. · On May 3, 2010, we entered into a consulting agreement with Mr. John Hoak, wherein Mr. Hoak has agreed to provide, among other things, consulting services to the Company. The agreement was effective March 24, 2010 and continues to March 24, 2012. · On December 4, 2009, Mr. Glynn Garner was appointed President, Secretary, Treasurer, and a member of the board of directors of the Company.Mr. Garner did not enter into any formal employment or consulting agreement at the time.Mr. Garner resigned all of his officer and director positions on December 28, 2010, effective January 1, 2011. · On November 29, 2010, Mr. Don Nicholson was appointed as a member of the board of directors of the Company, and on December 28, 2010, effective January 1, 2011; Mr. Nicholson was appointed Chief Executive Officer, President, and Secretary-Treasurer.The services of Mr. Nicholson are provided to the Company through an agreement with LTV International Holdings Ltd., a companyto which Mr. Nicholson also provides consulting services, entered into on July 2, 2011, effective November 15, 2010. Available Information Our Annual Reports on Form 10-K, Quarterly Reports on Form 10-Q, Current Reports on Form 8-K. and all amendments to those reports that we file with the Securities and Exchange Commission, or SEC, are available at the SEC's public reference room at treet, N.E., Washington, D.C. 20549. The public may obtain information on the operation of the public reference room by calling the SEC at 1-800-SEC-0330. The SEC also maintains a website at www.sec.gov that contains reports, proxy and information statements and other information regarding reporting companies. 4 ITEM 1A.RISK FACTORS As a “smaller reporting company”, we are not required to provide the information required by this Item. ITEM 1B.UNRESOLVED STAFF COMMENTS None. ITEM 2.PROPERTIES Executive Offices The address of our principal executive office is 7251 W. Lake Mead Blvd, Suite 300, Las Vegas, Nevada, 89128.Our telephone number is 800-709-1196. Mineral Properties Lida Valley Claims, Esmeralda County, NV (“Lithium Property”) Claims On December 24, 2009, we entered into a purchase agreement with GeoXplor Corp.Under the agreement, we have been granted an exclusive exploration license in regards to claims located in Esmeralda County, Nevada, for Lithium and Lithium Carbonate exploration (the "Lithium Agreement"). Pursuant to the Lithium Agreement, upon the completion of the required payments and work commitments, GeoXplor shall transfer title to the properties to our company and shall retain a 3% royalty, on which we shall have the option to purchase 2%, for $1,000,000 each 1%. Our required payments and work commitments are as follows: make cash payments of $490,500 over a four year period, of which initial payments of $190,000 have been made as of July 31, 2011, and remaining payments are as follows o $100,000 on the 2nd year anniversary of 15 December 2011; o $100,000 on the 3rd year anniversary of 15 December 2012; o $100,000 on the 4th year anniversary of 15 December 2013; Of the $190,000 paid to date, $75,000 was paid via the issuance of 179,426 shares of the Company. issue a total of 1,000,000 restricted shares of common stock over a three year period, of which 500,000 have been issued as of July 31, 2011, and; o 250,000 on the 2nd year anniversary of 15 December 2011; o 250,000 on the 3rd year anniversary of 15 December 2012; before the expiration of 4 years from 24 December 2009, expend a minimum of $1,000,000 in mineral exploration and development, according to the following schedule: o $100,000 before the 1st year anniversary of 15 December 2010; o $150,000 before the 2nd year anniversary of 15 December 2011; o $350,000 before the 3rd year anniversary of 15 December 2012; o $400,000 before the 4th year anniversary of 15 December 2013; As of July 31, 2011, $230,511 had been expended.In August 2011, a further $10,125 was expended, leaving $9,364 to be expended prior to 15 December 2011. 5 The claim block contains 76-180 acre unpatented Placer claims and 8-80 acre placer claims, situated in Esmeralda Country, Nevada, comprising a surface area of 12,800 acres (“Lithium Property”).The NMC numbers are 1012555 through 1012557, and 1012477 through 1012554.Certain non-material claims (18 claims) have not been renewed in 2011, as they are intersected by a roadway, and are not believed to be relevant to the exploration and, ultimately, processing process.This will be further reviewed upon additional exploration work being completed. Location and Access The Lithium Property is located in South Western Nevada, approximately 150 miles north of Las Vegas and within 15 miles of the Montezuma peak. The project area has excellent infrastructure including a network of roads, railroads and cellular telephone coverage. Regional & Property Geology Lida Valley is one of a group of inter-mountain basins in west-central Nevada and is surrounded by Cuprite Hills to the Northwest, Stonewall Mountains to the East and Slate Ridge to the Southwest. It has a playa floor of about 12 square miles that receives surface drainage from an area of about 60 square miles. The playa floor contains erosion remnants of Lithium-rich rhyolite tuff and is surrounded by alluvial fan slopes of the mountain ranges. Altitudes range from 4,630 feet on the playa floor to 7,000 feet on the Stonewall Ridge. The tertiary volcanic rocks are considered to be involved in the origin of the Lithium deposits in south-central Nevada. The volcanism that created the volcanic rocks also provided the heat energy and hydrothermal activity required to mobilize the Lithium from volcanic glass and other relatively unstable minerals. The Tertiary rhyolites from the Montezuma Range and surrounding mountain ranges are considered to be the most lithium rich rhyolites in the world, (MacDonald et. Al; 1992) Transport of the Lithium would require a hydrothermal fluid, surface water or meteoric groundwater. Evaporation concentrated the Lithium in the brine to economic grades which are considered to be in the 100 to 300 ppm range. The Lithium rich water would also alter the playa sediments to form Lithium-rich clays and Lithium rich inclusions in halite. Exploration In March of 2010, the Company commissioned a gravity survey on the Lithium Property, total cost of $85,287, undertaken by Hasbrouck Geophysics, Inc. of Prescott, Arizona, which report was completed in June 2010.The gravity survey was conducted for lithium brine exploration over claims Lithium Property. The purpose of the survey was to map depth to bedrock or thickness of sediments, map any geologic structures that may be significant to the occurrence of lithium brine, and provide information for the selection and design of additional geophysical surveys. Interpretation of the modeled gravity data indicates several areas with increased bedrock depths or lower bedrock elevations. These areas may be conducive for concentration of lithium-bearing brines, but the presence, dip and continuity of aquifer beds plus the detailed mapping of any structures both within the sedimentary section and bedrock should be determined through high resolution geophysical means prior to drilling. In order to further detail on the above gravity survey, a 2nd gravity survey was commissioned for a cost of $22,000, which was completed in August 2010. Based on the positive indicators found from the two gravity survey reports, two geophysical approaches were recommended in areas selected from the gravity surveys: 1) controlled-source audiomagnetotellurics / magnetotellurics (CSAMT/MT) surveys, and 2) reflection seismic surveys. It was recommended that the CSAMT/MT surveys be conducted because they will determine if conductive zones, possibly indicative of lithium-bearing brines, are present and continuous. Additionally these surveys may help define aquifer dip. Based on the above recommendation, the Company engaged GeoXplor, in association with Hasbrouck Geophysics, Inc., to undertake the CSAMT/MT surveys.The work was completed and a report provided to the Company in February 2011, for a total cost of $112,500.As with the previous two geophysical surveys conducted, the results were positive, and include having identified areas of potential lithium brine deposits. The mapping indicated a geologic stratigraphy and structure relative to the occurrence of lithium brine, and identified conductors that are thought to be 6 representative of lithium-bearing brine, thus providing information for the selection and design of additional geophysical surveys or the identification of drilling locations. Collectively, the three reports show several clear targets for further exploratory investigations. Drilling targets in both the southern end of the Property and in the northern area of the playa have been located based on the identification of several areas showing areas of low resistivity. The complete reports from Hasbrouck Geophysics from all exploration stages on the Property are currently available at the Company’s website, www.firstlibertypower.com. Based on these results, in May 2010, the Company determined that the best and most efficient approach is to bypass seismic surveys, and proceed directly to a 3 – 5 hole drilling program, and therefore requested a work program estimate from GeoXplor, which has now been presented to the Company in October 2011.The drill program, estimated at 3000m total, will target areas of significant Lithium brine potential identified by the Company's exploration program (i.e., areas marked by gravity lows and low resistivity) through certain initial holes followed by the remaining holes depending on first results. By penetrating the formations comprising the basin fill in the Lithium Property, the drill results will allow the Company to identify the concentration, if any, of Lithium and other constituents in the groundwater in these target zones. GeoXplor Corp., who will perform the drilling, estimates that each hole will require one week's time, with a budgeted cost of $343,000. The Company is required to undertake a total of approximately $750,000 worth of work on the Lithium Property prior to December 2013.The next steps for exploration, over the next year, are expected to be the drill program as indicated above.If the results are positive for the drill program, we will base our next phase exploration program on those results, though we would expect additional drilling to be involved. As of July 31, 2011 and to date, the exploration work undertaken has provided continued positive indications that additional exploration is warranted, but there are as of yet no known or proven reserves, and substantial additional exploration work must be undertaken on the Lithium Property in order to determine if a commercially viable reserve does exist. At present, the Company does not have sufficient funds for the planned drill program, and would need to raise additional capital either through obtaining additional loans, or through the sale of its common stock.While initial arrangements have been made to accomplish the raising of additional funds, and the Company expects to be able to raise the required funds for the next phases of the exploration program, our success in doing so cannot be assured. Uravan Claims, San Juan Country, Utah (“Van-Ur Property”) Claims On December 24, 2009, we entered into a purchase agreements with GeoXplor Corp.Under the agreement, we were granted an exclusive exploration license in regards to claim located in San Juan County, Utah, for Vanadium and Uranium exploration (the "Van-Ur Agreement"). Pursuant to the Van-Ur Agreement, upon the completion of the required payments and work commitments, GeoXplor would transfer title to the properties to our company and would retain a 3% royalty, on which we had the option to purchase 2%, for $1,000,000 for each 1%.The claim block contains 66 vanadium-uranium mineral lode claims, situated in San Juan County, Utah, comprising a surface area of 12,800 acres (“Uravan Property”). We completed initial payments under the Van-Ur Agreement, including $80,000 cash and the issuance of 250,000 shares, and incurred approximately $20,000 in exploration/maintenance costs. In December 2010, GeoXplor agreed to a 60 day extension to December 15, 2010 payment due under the agreement.Prior to the expiry of this extension, on February 3, 2011, we entered into and closed a property acquisition agreement with New America Energy Corp. (“New America”) and GeoXplor Inc. Pursuant to the terms of the agreements, we granted an option, as well as exploration rights, to the Uravan Property, and we received the following payments and consideration from New America: · $10,000 on the execution of the agreement; $33,333 within 120 days of the execution of the agreement; $33,333 within 240 days of the execution of the agreement; and $33,334 within 360 days of the execution of the agreement; · 500,000 shares of New America common stock; and · A 0.5% net smelter royalty on all net revenue derived from production from the Uravan Property. 7 If New America is unable to make any of the ongoing share issuances or payments under the agreements with GeoXplor and the Company, the property rights would revert to the Company who would be responsible for any remaining payments to GeoXplor which are as follows: · $50,000 on February 28, 2011; $50,000 on May 31, 2011; $100,000 on the 1st year anniversary of the agreement; $100,000 on the 2nd year anniversary of the agreement; $100,000 on the 3rd year anniversary of the agreement; and $100,000 on the 4th year anniversary of the agreement; · 250,000 shares of common stock on or before the date one year from the date of the agreement; 250,000 shares of common stock on or before the date two years from the date of the agreement; and 250,000 shares of common stock on or before the date three years from the date of the agreement; and · A 2.5% net smelter royalty on all net revenue derived from production from the Uravan Property. Pursuant to the terms of the Van-Ur Agreement, New America made cash payments in the amount of $10,000, and issued 500,000 shares of common stock to the Company and made cash payments in the amount of $50,000 and issued 500,000 shares of common stock to GeoXplor. The payment of $33,333 due to the Company on June 3, 2011 and the payment of $50,000 due to GeoXplor on May 31, 2011 pursuant to the Van-Ur Agreement were not paid as due. The parties to the agreement verbally agreed to extend the payment due dates by 120 days and on August 1, 2011, with an effective date of May 31, 2011, the parties executed an extension agreement.Under the terms of the extension agreement, during the 120 extension period commencing from May 31, 2011, GeoXplor has the right to solicit and accept offers by other parties on the property, in which case the Van-Ur Agreement will be terminated and neither New America nor the Company will have any further rights or interest in the Uravan property.At any time prior to the expiration of the 120 day term either NECA or the Company could pay the required payments to GeoXplor.Should neither NECA nor the Company pay the required payments under the agreement then the property will revert to GeoXplor unless further extended. The extension agreement was lapsed on September 30, 2011, with neither New America nor the Company making additional payments; therefore the claims have fully reverted back to GeoXplor Corp.We are considering entering into new negotiations with GeoXplor with respect to the claims, but have not yet done so. Details on the Uravan Property are below for reference, while the Company undertakes to make a final determination on whether to proceed with the re-acquisition of the Uravan Property. 8 9 Location and Access The Uravan Property is located in the northeast corner of San Juan County approximately 40 miles southeast of Moab, Utah. The area is sparsely populated with a small village of La Sal, Utah, about 10 miles west of the claim block. Utah Highway 46, an all-weather paved road provides access to the southern region of the mineral claims. A network of forests roads, drill access roads and jeep trails make most of the claim block accessible year round. The climate of San Juan County is semi-arid with minor precipitation. The average annual precipitation is 12.83 inches with an average snowfall of 44.5 inches. The snowfalls during November to May occasionally reach 15 inches or more. The Uravan Property is located in the high desert ecosystem with erosional landscape exposing the sandstone formations. Deep canyons with canyon walls composed of alternating erosion-resistant benches and highly erodible slopes, and broad flat benches are the predominant landscape features. Vegetation consists of greasewood, salt bush, rabbit bush with willows and cottonwood in the drainage area. Regional & Property Geology The Uravan Mineral claims are located within the Colorado Plateau near the Utah-Colorado border. The Colorado Plateau is a broad area of regional uplift consisting mainly of flat-lying Paleozoic, Mesozoic and Cenozoic sedimentary rocks. The strata is gently folded and faulted by uplift, intrusion and collapse of plastic evaporite formations on the east and by intrusion of laccolithic complexes now composing the La Sal Mountains on the west. The uranium-vanadium deposits in the La Sal quadrangle occur in the uppermost sandstone of the Salt Wash Member of the Morrison Formation. The ore bearing sandstone range in thickness from a few feet to 100 feet. The sandstone is a medium to fine grained quartzose interbedded with siltstone and mudstone. Near the uranium-vanadium mineralization, the sandstone is white, light gray or light brown, and the siltstone and mudstone are usually light green or gray green. The uranium-vanadium deposits mined in the nearby producing mines occur in the uppermost sandstone beds within the Salt Wash member of the Morrison Formation. This unit is commonly called the ore-bearing sandstone or third rim in reference to its position above the Entrada Sandstone. The ore-bearing sandstone is composed of a single broad lens of cross-laminated sandstone ranging from 0 to 30 feet in thickness. In other areas it is composed of overlapping sandstone lenses which have a combined thickness of 30 to 100 feet. The cross-laminated sandstone appears to have been deposited in a flood-plain environment. Scour and fill bedding consisting of cross-bedded sandstone lenses truncated by and direct contact with other truncated lenses separated by thin discontinuous mudstone lenses or mudstone conglomerate. Fragments of fossil wood are abundant in the scour and fill beds and occur either along the bedding planes or in pot like masses called “trash pockets”. Exploration A radon survey was completed on the Uravan Mineral Claims during September, 2009. The theory of radon soil surveys is based on the element radon which is a radioactive daughter product of uranium decay. Radon is produced by the radioactive decay of radium, a product of uranium and thorium decay in rocks and soils. Theoretically, radon-222 concentrations in soil should be directly related to the uranium content of the minerals in the soil and rocks. Radon is a daughter product of uranium-238 and a non-reactive, highly mobile gas that migrates away from the site of its uranium parent by diffusion and advection along joints, faults, and intergranular permeable pathways. The magnitude of a radon anomaly associated with a parent concentration of uranium will be due to the size and grade of the parent body. Dispersion and dilution along the pathways to the surface increase the size of the radon footprint but also reduce the magnitude. The location of the anomaly relative to the uranium body will be strongly influenced by the orientation of the pathways to the surface. The radon survey uses a system that measures the radon by utilizing an ion chamber with a electrically charged Teflon, called an electret, located inside an electrically conducting plastic chamber of known air volume. The electrets serve as a source of high voltage needed for the chamber to operate as an ion chamber. It also serves as a sensor for the measurement of ionization in air. The ions produced inside the sensitive volume of the chamber are collected by the electrets causing a depletion of charge. 10 The measurement of the depleted charge during the exposure period is a measure of integrated ionization during the measurement period. The electrets charge is read before and after the exposure using a specially built non-contact electret voltage reader. The Uravan mineral claims radon survey consisted of 101 readings with a minimum reading of 0.35 and a maximum reading of 27.75. The median reading was 6.75 with a midrange of 14.05. The grid results were then contoured and presented in the attached report. Proposed drill locations have also been located and presented on the following map. 11 The preliminary radon survey data indicates an anomalous east-west radiometric trend. The size of the anomalies appears to be similar to the size of the high grade vanadium-uranium beds mined from the Firefly, Gray Daun and Vanadium Queen Mine. A detailed radon survey would define drill targets and thereby, delineate tonnage and grade within the Uravan Claim Block. Data compiled from mining activity and regional studies indicates ground considered favorable for Vanadium-Uranium mineralization has the following features: • Sandstone beds over 30 feet in thickness with a light brown to light gray color with a medium to fine grain size. • The sandstone contains carbonaceous material and a gray or grayish-green mudstone. • The beds contain mudstone as a film, pebbles or seams. • The sandstone is overlain by gray, greenish-gray or green mudstone The next steps for exploration, together with estimated costs, are as follows: · The Vanadium-Uranium Channel in the La Sal area has produced ore from the uppermost sandstone unit of the Salt Wash Member of the Morrison Formation. The deposits occur in lenticular channel type sandstone beds that are over 30 feet in thickness. Therefore, it is recommended that a detailed geological mapping program over the Uravan claim block be completed with emphasis on the delineation of sandstone beds that have a light brown, white, or light gray color with a thickness over 30 feet. Special attention should be given to areas that have a green or gray mudstone overlying the sandstone beds. o Projected Costs $25,000.00 · Based on the preliminary radon survey data, recommendations are made to complete a detail radon survey with 50 meter line spacing and 50 meter station intervals. This would define areas of anomalous radon readings and combined with the geological mapping program would create drill targets to define the continuation of the Vanadium Queen-Firefly vanadium/uranium channel. o Projected Costs $75,000.00 · Historical data and preliminary radon survey data indicate a 10,000 ft drill program would be required to define the grade and tonnage of the Vanadium Queen-Firefly channel that is projected to extend under the Uravan Mineral Claims. The estimated costs for the drill program are: o Rehab of Access and Drill Roads $10,000.00 o Rotary Drilling (10,000 ft @ $15.00/ft) $150,000.00 o Radiometric Logging of Drill Holes (10,000 ft @ $1.50/ft) $15,000.00 o Chemical analysis of Drill Samples $20,000.00 o Geological Supervision and Report Compilation $25,000.00 o Total: $220,000 As of July 31, 2011, the exploration conducted to date has provided positive indications that additional exploration is warranted, but there are no known or proven reserves, and substantial additional exploration work must be undertaken on the Van-Ur Property. The Company does not presently have sufficient funds to undertake a re-acquisition of the Uravan Property, nor for the planned exploration program that would be required, and would need to raise additional capital either through obtaining additional loans, or through the sale of its common stock. ITEM 3. LEGAL PROCEEDINGS We know of no material, active or pending legal proceedings against our Company, nor of any proceedings that a governmental authority is contemplating against us. ITEM 4. [REMOVED AND RESERVED] 12 PART II ITEM 5.MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Market Price of and Dividends on the Registrant’s Common Equity and Related Stockholder Matters Market Information Our Common Stock is traded on the over-the-counter market and quoted on the OTCBB under the symbol “FLPC” The table below sets forth the range of high and low bid information for our Common Shares as quoted on the OTCBB for each of the quarters during the two fiscal years ended July 31, 2011: For the Quarter ended High Low October 31, 2009 (partial) January 31, 2010 April 30, 2010 July 31, 2010 October 31, 2010 January 31, 2011 April 30, 2011 July 31, 2011 The quotations provided may reflect inter-dealer prices, without retail mark-up, mark-down or commission and may not represent actual transactions. Holders of our Common Stock On November 11, 2011 the shareholders’ list of our common stock showed 9 registered shareholders and 76,210,790 shares outstanding. Dividend Policy We have not paid any cash dividends on our common stock and have no present intention of paying any dividends on the shares of our common stock.Our future dividend policy will be determined from time to time by our Board of Directors. Securities Authorized for Issuance under Equity Compensation Plans As of July 31, 2011, we had not adopted an equity compensation plan and had not granted any stock options. Recent Sales of Unregistered Securities On March, 2010, the Company subscribed 720,000 units in a private placement at $0.50 per unit.Each unit consisted of one common share and one detachable warrant.Each whole common share purchase warrant entitles the holder to purchase one share of common stock at a price of $0.50 for a period of twelve months commencing from closing.As of July 31, 2011, all stock and warrants had been issued.The common stock subscribed has been valued at $0.50 per share. On December, 2010, the Company subscribed 250,000 units in a private placement at $0.50 per unit.Each unit consisted of one common share and one detachable warrant.Each whole common share purchase warrant entitles the holder to purchase one share of common stock at a price of $0.50 for a period of twelve months commencing from closing.As of July 31, 2011, all stock and warrants had been issued.The common stock subscribed has been valued at $0.50 per share. 13 The 720,000 and 250,000 shares were in compliance with the exemption from the registration requirements found in Regulation S promulgated by the Securities and Exchange Commission (the “SEC”) under the Securities Act of 1933. The offer and sale to the purchaser was made in an offshore transaction as defined by Rule 902(h).No directed selling efforts were made in the U.S. as defined in Rule 902(c).The offer and sale to the purchaser was not made to a U.S. person or for the account or benefit of a U.S. person.The following conditions were present in the offer and sale:a) The purchaser of the securities certified that it is not a U.S. person and did not acquire the shares for the account or benefit of any U.S. person; b) The purchaser has agreed to resell the securities only in compliance with Regulation S pursuant to a registration under the Securities Act, or pursuant to an applicable exemption from registration; and has agreed not to engage in hedging transactions with regard to the securities unless in compliance with the Securities Act; c) The purchaser has acknowledged and agreed with the Company that the Company shall refuse registration of any transfer of the securities unless made in accordance with Regulation S, pursuant to a registration statement under the Securities Act, or pursuant to an applicable exemption from registration and; d) The purchaser has represented that it is acquiring the shares for its own account, for investment purposes only and not with a view to any resale, distribution or other disposition of the shares in violation of the United States federal securities laws. Neither the Company nor any person acting on its behalf offered or sold these securities by any form of general solicitation or general advertising. The shares sold are restricted securities and the certificates representing these shares have been affixed with a standard restrictive legend, which states that the securities cannot be sold without registration under the Securities Act of 1933 or an exemption therefrom.No commissions or finder’s fees were paid by the Company in connection with the issuance of these shares. On March 1, 2010, the Company entered into a consulting agreement with Mr. John Rud, wherein Mr. Rud has agreed to provide, among other things, consulting services to the Company for a period of 12 months.The Company agreed to issue to Mr. Rud 250,000 shares of the Company common stock for services to be provided. Compensation expense is calculated by dividing the number of days for which services were provided by 365, multiplying by the number of shares issuable under the contract (250,000), then multiplying by the average closing share price for the entire duration of the calculation.Prior periods expensed are deducted from a current period calculation to determine current period expenses.Mr. Rud’s agreement was extended by mutual verbal agreement for a further year under the same terms, incurring an obligation to issue a further 250,000 shares.As of July 31, 2011, these 500,000 total shares of common stock had been issued. On May 3 2010, we entered into a consulting agreement with Mr. John Hoak, wherein Mr. Hoak has agreed to provide, among other things, consulting services to the Company. The agreement was effective March 24, 2010 and continues to March 24, 2012. In consideration for agreeing to provide such consulting services, we have issued to Mr. Hoak 250,000 shares of our common stock in March of 2010, and a further 250,000 shares for the second year of service were issued in July 2011. The Company claims an exemption from the registration requirements of the Securities Act of 1933, as amended,for the issuance of shares, total 1,000,000 to Mr. Hoak and Mr. Rud, pursuant to Section 4(2) of the Act and/or Rule 506 of Regulation D promulgated thereunder since, among other things, the transaction does not involve a public offering, the purchasers are “accredited investors” and/or qualified institutional buyers, the purchasers have access to information about the Company and its purchase, the purchasers will take the securities for investment and not resale, and the Company is taking appropriate measures to restrict the transfer of the securities. · On November 29, 2010, Mr. Don Nicholson was appointed as a member of the board of directors of the Company, and on December 28, 2010, effective January 1, 2011, Mr. Nicholson was appointed Chief Executive Officer, President, and Secretary-Treasurer. Mr. Nicholson was appointed Chief Executive Officer, President, and Secretary-Treasurer.The services of Mr. Nicholson are provided to the Company through an agreement with LTV International Holdings Ltd., a company to which Mr. Nicholson also provides consulting services, entered into on July 2, 2011, effective November 15, 2010. On July 2, 2011, we entered into a consulting agreement, effective November 15, 2010, with LTV International Holdings Ltd. (“LTV”), whereby LTV agreed to provide to the Company the services of an executive to perform required services for the Company.The agreement was effective November 15, 2010 and continues to November 15, 2012. In consideration for agreeing to provide such services, we have issued to LTV or its assigns 5,000,000 shares of our common stock in July 2011. The 5,000,000 shares were in compliance with the exemption from the registration requirements found in Regulation S promulgated by the Securities and Exchange Commission (the “SEC”) under the Securities Act of 1933.The offer and sale to the purchaser was made in an offshore transaction as defined by Rule 902(h).No directed selling efforts were made in the U.S. as defined in Rule 902(c).The offer and sale to the purchaser was not made to a U.S. person or for the account or benefit of a U.S. person.The following conditions were present in the offer and sale:a) The purchaser 14 of the securities certified that it is not a U.S. person and did not acquire the shares for the account or benefit of any U.S. person; b) The purchaser has agreed to resell the securities only in compliance with Regulation S pursuant to a registration under the Securities Act, or pursuant to an applicable exemption from registration; and has agreed not to engage in hedging transactions with regard to the securities unless in compliance with the Securities Act; c) The purchaser has acknowledged and agreed with the Company that the Company shall refuse registration of any transfer of the securities unless made in accordance with Regulation S, pursuant to a registration statement under the Securities Act, or pursuant to an applicable exemption from registration and; d) The purchaser has represented that it is acquiring the shares for its own account, for investment purposes only and not with a view to any resale, distribution or other disposition of the shares in violation of the United States federal securities laws. Neither the Company nor any person acting on its behalf offered or sold these securities by any form of general solicitation or general advertising. The shares sold are restricted securities and the certificates representing these shares have been affixed with a standard restrictive legend, which states that the securities cannot be sold without registration under the Securities Act of 1933 or an exemption therefrom.No commissions or finder’s fees were paid by the Company in connection with the issuance of these shares. Purchases of Equity Securities by the Issuer and Affiliated Purchases During each month within the fourth quarter of the fiscal year ended July 31, 2011, neither we nor any “affiliated purchaser,” as that term is defined in Rule 10b-18(a)(3) under the Exchange Act, repurchased any of our common stock or other securities. ITEM 6.SELECTED FINANCIAL DATA. As a “smaller reporting company”, we are not required to provide the information required by this Item. ITEM 7.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATION The following discussion should be read in conjunction with our audited financial statements and the related notes that appear elsewhere in this Annual Report.The following discussion contains forward-looking statements that reflect our plans, estimates and beliefs.Our actual results could differ materially from those discussed in the forward looking statements.Factors that could cause or contribute to such differences include those discussed below and elsewhere in this Annual Report. Our financial statements are stated in United States dollars and are prepared in accordance with United States generally accepted accounting principles. Amount General operating costs Our Current Business We are an exploration stage company engaged in the exploration of mineral properties. Liquidity & Capital As an exploration stage Company, we have had no revenues for the period from inception (May 28, 2007), through July 31, 2011.We expect to incur substantial costs while we continue to undertake exploration work on our properties, in addition to meeting our ongoing corporate obligations and debt servicing.As of July 31, 2011, we have $74,576 ($179,791 – 2010) in cash, which is insufficient to meet our current liabilities which total $439,009 at July 31, 2011 ($376,003 – 2010), nor does it meet our anticipated additional operating and property related costs noted below. Accordingly, we will require additional funds to implement our exploration and development programs, and to meet our other pending obligations. These funds may be raised through equity financing, debt financing, or other sources, which may result in further dilution in the equity ownership of our shares. There is still no assurance that we will be able to maintain operations at a level sufficient for an investor to obtain a return on his investment in our common stock. Further, we may continue to be unprofitable in the forthcoming fiscal year and beyond. We need to raise additional funds in the near future in order to proceed with our exploration program. 15 In fiscal year 2011/2012 we anticipate that based on meeting our known obligations for general operations and for maintaining our two agreements current, we will be required to expend the following cash amounts: Amount General operating costs $ Professional Fees Consulting Fees Property Acquisition Costs- Lida Valley Exploration / Maintenance Costs – Lida Valley (1) Promissory Note, due December 2011, including estimated interest Total $ The Company was required to expend $250,000 in exploration work on the Property prior to December 15, 2011, of which approximately $240,000 has been completed as at October 31, 2011.Note that a further $350,000 is required to be expended prior to December 15, 2012. If we are to acquire additional properties, or undertake additional operational activities, we would be required to raise additional capital.There can be no assurance that we will be successful in raising the capital required to fund our planned expenditures or other additional activities. Results of Operations Our revenues since inception (March 28, 2007) to date have been $nil.For the fiscal year ended July 31, 2011, our net loss increased substantially to $740,098, from $383,203 in the prior year. This increase was due almost entirely to additional shares and fees related to management consulting services, resulting in management and consulting fees of $613,274 in the current period, compared to $206,058 in the prior year.Additional causes were in increase in direct exploration costs to $123,820 ($106,691 – 2010) due to further property exploration work, professional fees increased to $71,300 ($36,914 – 2010) mostly from increased investments in IR activities.Note that the loss was offset by $155,000 gain on sale of mineral property ($nil – 2010) and a comprehensive loss of $75,000 ($nil – 2010). We have suffered recurring losses from operations. The continuation of our Company is dependent upon our Company attaining and maintaining profitable operations and raising additional capital as needed. In this regard, we have successfully raised additional capital through equity offerings and loan transactions in the past, and presently believe we will be able to do so in the future, though we can offer no assurance of this outcome as no specific arrangements are in place. Going Concern In their audit report relating to our financial statements for the period ended July 31, 2011 and 2010, our independent accountants indicated that there are a number of factors that raise substantial doubt about our ability to continue as a going concern. Such factors identified in the report are our lack of revenue resulting in a net loss position and insufficient funds to meet our business objectives. All of these factors continue to exist and raise doubt about our status as a going concern. We anticipate that additional funding will be required in the form of equity financing from the sale of our common stock.At this time, we cannot provide investors with any assurance that we will be able to raise sufficient funding from the sale of our common stock or through a loan from our directors to meet our obligations over the next twelve months. We do not have any arrangements in place for any future debt or equity financing. Critical Accounting Policies and Estimates The preparation of our financial statements requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. On an on-going basis, management evaluates its estimates and judgments which are based on historical experience and on various other factors that are believed to be reasonable under the circumstances. The results of their evaluation form the basis for making judgments about the carrying values of assets and liabilities. Actual results may differ from these estimates under different assumptions and circumstances. Our significant accounting policies are more fully discussed in the Notes to our Financial Statements. ITEM 7A.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK As a “smaller reporting company”, we are not required to provide the information required by this Item. ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA. 16 FIRST LIBERTY POWER CORP. (FORMERLY QUUIBUS TECHNOLOGY, INC.) (AN EXLORATION STAGE COMPANY) INDEX TO FINANCIAL STATEMENTS Page Index to Financial Statements July 31, 2011 and 2010 F-1 Report of Independent Registered Public Accounting Firm F-2 Balance Sheets as of July 31, 2011, and 2010 F-3 Statements of Operations for the Years Ended July 31, 2011, and 2010, and Cumulative from Inception (March 28, 2007) through July 31, 2011 F-4 Statement of Stockholders’ Equity (Deficit) for the Period from Inception (March 28, 2007) through July 31, 2011 F-5 Statements of Cash Flows for the Years Ended July 31, 2011, and 2010, and Cumulative from Inception (March 28, 2007)through July 31, 2011 F-6 Notes to Financial Statements July 31, 2011, and 2010 F-7 to F-17 F-1 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of First Liberty Power Corp. We have audited the accompanying balance sheets of First Liberty Power Corp. (An Exploration Stage Company) as of July 31, 2011 ad 2010 and the related statements of operations and comprehensive income, stockholders’ equity (deficit) and cash flows for the years ended July 31, 2011 and 2010, and from inception (March 28, 2007) to July 31, 2011. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement. The company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of First Liberty Power Corp. (An Exploration Stage Company) as of July 31, 2011 and 2010, and the results of its operations and cash flows for the years ended July 31, 2011 and 2010, and from inception (March 28, 2007) to July 31, 2011 in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming the Company will continue as a going concern. As discussed in Note 2 to the financial statements, the Company has suffered losses from operations, which raise substantial doubt about its ability to continue as a going concern. Management’s plans in regard to these matters are also described in Note 2. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ De Joya Griffith & Company, LLC Henderson, Nevada November 14, 2011 F-2 FIRST LIBERTY POWER CORP. (FORMERLY QUUIBUS TECHNOLOGY, INC.) (AN EXPLORATION STAGE COMPANY) BALANCE SHEETS July 31, July 31, ASSETS CURRENT ASSETS: Cash in bank $ $ Prepaids Total current assets PROPERTY AND EQUIPMENT: Available for sale securities - Deposit on mineral property Total property and equipment TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES: Accounts payable – trade $ $ Accounts payable – related parties Accrued liabilities Due to stockholder Loan payable Total current liabilities Total liabilities Commitments and Contingencies STOCKHOLDERS’ EQUITY Common stock, par value $0.001 per share; 540,000,000 shares authorized;76,074,426and 68,425,000shares issued and outstanding in 2011, and 2010, respectively Additional paid in capital Common stock payable - Accumulated other comprehensive loss ) - Deficit accumulated during the exploration stage ) ) Total stockholders' equity TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ The accompanying notes are an integral part of these financial statements. F-3 FIRST LIBERTY POWER CORP. (FORMERLY QUUIBUS TECHNOLOGY, INC.) (AN EXPLORATION STAGE COMPANY) STATEMENTS OF OPERATIONS July 31, Cumulative from Inception (March 28, 2007) to July 31, 2011 REVENUES $
